Judgment, Supreme Court, New York County (Carol Berk-man, J., on motions for new counsel; Renee A. White, J, at jury trial and sentence), rendered February 1, 2005, convicting defendant of robbery in the second degree, and sentencing him to a term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The element of physical injury was established by evidence that defendant repeatedly *370pulled the strap of the victim’s bag, knocked her to the ground and dragged her along the street, causing abrasions, bruising and swelling (see People v Chiddick, 8 NY3d 445 [2007]; People v Henderson, 92 NY2d 677 [1999]). The victim’s testimony, itself, supported the conclusion that she sustained substantial pain (see People v Guidice, 83 NY2d 630, 636 [1994]). Moreover, this Court has viewed photographs introduced at trial, which reveal injuries that would be expected to cause “more than slight or trivial pain” (People v Chiddick, 8 NY3d at 447).
The court properly exercised its discretion in denying defendant’s requests for substitute counsel since defendant failed to establish good cause (see People v Linares, 2 NY3d 507 [2004]). In each instance, the court conducted a proper inquiry by asking defendant to furnish particulars about his counsel’s alleged deficiencies, but defendant was unable to do so. After exploring defendant’s complaints, the court reasonably concluded that defendant’s general objections about a lack of communication with counsel were without merit or substance.
For the reasons stated in our decision in People v Lemos (34 AD3d 343 [2006], lv denied 8 NY3d 924 [2007]), we find unpreserved defendant’s argument that the court unlawfully imposed a mandatory surcharge and fees when it did so only in writing, and we decline to review it in the interest of justice. Were we to review it, we would find it without merit. Concur— Lippman, P.J., Tom, Marlow, Gonzalez and Malone, JJ.